DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore (Patent No. US 6,515,586) in view of des Garennes et al. (Pub. No. US 2017/0175343) (hereinafter Garennes)
	As per claims 1, 11, 14 and 16, Wymore teaches a backing layer having a plurality of fibers extending therefrom and a plurality of impact sensors located at least partially beneath said backing layer, wherein said plurality of impact sensors are operable to detect a force or pressure applied to said backing layer (see col. 5, lines 16-33 and col. 9, lines 37-67).
The Examiner notes that the force could be applied by an impact of an athlete or a ball (claim 16).
Wymore fails to explicitly teach that said plurality of fibers comprise upstanding ribbons.
Fibers 10 that consist of a yarn or fiber of varying thickness, which may be straight 10.1, twisted, curly 10.2 or textured or a combination 10.3 of these types. The yarn is produced in sheets, which are split into thin strips or ribbons and then slit with razors to create multiple strands. The ribbons are then twisted together and tufted through a backing cloth to form the carpet” (see paragraph [0019] and Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Garennes’s teaching into Wymore’s invention because it would create more comfortable surface for the users.  Therefore, activities would be performed on the artificial turf in an efficient and normal manner.
As per claim 2,  Wymore further teaches a resilient layer located beneath said backing layer, said resilient layer having an upper surface, wherein said plurality of impact sensors are located at least partially in said resilient layer (see col. 6, lines 34-42; Fig. 2 and Fig. 3).
As per claim 3, the combination of Wymore and Garennes teaches the system as stated above. Garennes further teaches an infill layer interspersed between said plurality of fibers (see paragraphs [0019], [0027] and [0070]).
As per claim 4, Wymore further teaches that one or more of said impact sensors is a piezoelectric sensor (see col. 9, lines 48-49).
As per claim 5, Wymore further teaches that one or more of said impact sensors is an accelerometer (se col. 9, lines 37-67).
As per claim 6, Wymore further teaches that said plurality of impact sensors comprise a sensor array positioned in a grid (see col. 6, lines 34-42; Fig. 2 and Fig. 3).
As per claim 7, Wymore further teaches that said resilient layer comprises an elastomeric material (see col. 6, lines 21-30).
As per claim 12, Wymore further teaches that said backing layer comprises a primary layer and a secondary layer (see col. 6, lines 19-41).
As per claim 13, the combination of Wymore and Garennes teaches the system as stated above. Garennes further teaches that the secondary layer comprises urethane (see paragraph [0021]).
As per claim 15, Wymore further teaches that said sensor layer comprises a polymeric foam (i.e. a high-density foam rubber, vinyl cushion or sponge material) (see col. 6, lines 28-31).

3.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore in view of des Garennes and further in view of Debates et al. (Pub. No. US 2017/0116445) (hereinafter Debates).
	The combination of Wymore and Garennes teaches the system as stated above except for a base layer comprising a concrete slab and an intermediate layer comprising asphalt disposed between said resilient layer and said base layer.
	Debates teaches that a middle layer may be implemented as an underlayment, and an outer layer may be implemented as a floor covering. Examples of a subfloor include concrete, asphalt, plywood, and dimensional lumber (see paragraph [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debates’s teaching into the combination of Wymore and Garennes’s teaching because it would create more rigid surface for the .

4.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore in view of Debates et al. (Pub. No. US 2017/0116445) (hereinafter Debates).

	As per claims 17, 18 and 20, Wymore teaches a backing layer having a plurality of fibers extending therefrom; a plurality of impact sensors located at least partially beneath said backing layer, wherein said plurality of impact sensors are operable to detect a force or pressure applied to said backing layer by one or more athletes (see col. 5, lines 16-33 and col. 9, lines 37-67, the Examiner notes that the force could be applied by one or more athletes). 
Wymore fails to explicitly teach a plurality of position sensors coupled with said one or more athletes operable to determine a position of said one or more athletes at a discrete interval of time relative to one or more of said plurality of impact sensors. 
Debates teaches “RFID tags that are incorporated into a surface material, such as a flooring or wall surface material, and are configured to be generally inactive but to become active if a user applies pressure to the RFID tags, each RFID tag of each RFID pressure assembly may be programmed with a positional indicator, the positional indicators include a distance, such as number of feet of an athlete/user to of a certain point” (see paragraphs [0017]-[0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debates’s teaching into Wymore’s invention because it positional information of 
	As per claim 19, Wymore teaches the system as stated above except that said position sensors comprise Global Positioning System (GPS) receivers.
	Debates teaches “an RFID reader that is configured to determine a current positional indicator, e.g. using sensors--such as an inertial measurement unit (IMU) or a GPS chip--or user input, and to include the determined positional indicator in an initial or a subsequent interrogation signal” (see paragraph [0058]).  ]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debates’s teaching into Wymore’s invention because it positional information of athletes/persons would be determined. Therefore, positional information of athletes/users would be accurately determined.

Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Larson [890] discloses analyzing the motion of a human subject including a platform upon which the subject stands. The platform may include force sensors arranged to measure forces exerted on the platform by the subject in three dimensions (along X, Y and Z axes) and a pressure sensitive mat arranged to collect pressure data relating to the position of each foot of the subject on the platform. Force sensor(s) mounted, a cover plate disposed over the base plate and the pressure mat disposed over the cover plate. The cover plate is arranged to move freely on the force sensors, such that its movement 
Belisle [‘367] discloses A fiber optic turf blade contact and movement sensor used to detect, monitor and measure the movement and presence of activity on an athletic field and surface at and near the fiber optic turf blade sensor. This type of sensor contributes to the present efforts to view close calls regarding the athletic related activity, difficult to see athletic related activity, and instant replay of sporting related activities.
Nicholls et al. [WO 2005/026441] disclose Artificial turf (15) comprising a primary backing (16) having a first side (52) and a second side (53) and including a first backing layer (23), a second backing layer (24), a third backing layer (25) and a fourth backing layer (26), a plurality of fibers (19) sewn or tufted through the primary backing, and a secondary backing on the second side of the primary backing. The first layer may facilitate tufting, the second layer may facilitate dimensional stability, the third layer may facilitate tufted bind and the fourth layer may facilitate seam strength. The fibers may form upstanding ribbons (17) on the first side off the primary backing and the turf may further comprise an infill layer (20) disposed between the ribbons. The fibers may form a plurality of back stitches (27) on the second side of the primary backing and the secondary backing may cover the back stitches and lock in the fibers.

   
 Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857